Citation Nr: 0513817	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from July 30, 1974, 
to October 17, 1974.

This appeal arises from an October 2002 RO rating decision 
that denied entitlement to service connection for pes planus 
without first mentioning whether new and material evidence 
had been submitted to reopen the claim.  

In August 2003, a private physician offered an opinion that 
tends to relate plantar fasciitis to active service.  This 
issue is referred to the RO for appropriate action.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

A review of the record reflects that records are missing from 
the file.  In the report of the October 2003 VA podiatry 
examination, the physician specifically referred to podiatry 
clinic medical records that are not in the claims folder, 
including an August 29, 2003 record from Dr. Holly, and an 
earlier record from Dr. Bove.  These records should be 
obtained and associated with the claims folder, and the RO 
provided an opportunity to review the records and 
readjudicate the claim.

As noted above, the RO, in March 1998 found that no new and 
material evidence had been submitted to reopen the claim for 
service connection for bilateral pes planus.  The claim was 
not reopened.  However, in reopening the claim in 2002, the 
RO made no comments as to whether the recently obtained 
evidence was new and material.  This should be addressed by 
the RO.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses, and dates 
of treatment of all medical care 
providers, VA and non-VA, who treated the 
veteran for pes planus prior to service 
and following his separation from 
service.  Of particular interest would be 
the VA outpatient treatment records of 
August 2003 signed by Dr. Holly, and the 
earlier record signed by Dr. Bove.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  The veteran should be afforded a VA 
podiatry examination to determine whether 
the pre-existing pes planus was 
aggravated by military service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the podiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the podiatrist.  The 
podiatrist is requested to indicate the 
degree of pes planus the veteran 
currently has, and whether there was an 
increase in the underlying pathology 
during service.  Adequate reasons and 
bases are to be provided by the 
physician.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the issue on appeal.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  Then, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



